Citation Nr: 1540751	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-10 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.  

2.  Entitlement to an initial compensable rating for tinea capitis.  

3.  Entitlement to an increased rating for mitral and tricuspid regurgitation due to residuals of repaired atrial myxoma, currently rated as 30 percent disabling

4.  Entitlement to an increased rating for a residual scar from repaired atrial myxoma, currently rated as 10 percent disabling.  

5.  Entitlement to service connection for tinea pedis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a video conference hearing before the Board in March 2015.  

The issues of entitlement to an acquired psychiatric disorder secondary to service connected disabilities, entitlement to service connection for erectile dysfunction secondary to a service-connected lumbar spine disability, and  entitlement to service connection for a left toe disability being referred were raised by the record in a May 6, 2015 Application for Disability Benefits and Related Compensation Benefits and the issues of entitlement to service connection for hypertension secondary to a service connected heart disability and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) being referred were raised by the record at the March 2015 video conference hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Board notes that while a claim of entitlement to a TDIU was denied in an April 2011 rating decision, the Veteran did not appeal this denial and a TDIU may be filed at any time even if just denied. 

The issues of entitlement to an initial rating in excess of 20 percent for a lumbar spine disability and entitlement to an increased rating for mitral and tricuspid regurgitation due to residuals of repaired atrial myxoma currently rated as 30 percent disabling being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The Board notes that additional VA treatment records were added to the claims file after the statement of the case was issued in April 2011.  However, the records are unrelated to treatment for the issues denied herein and as such the Veteran is not prejudiced by the Board's adjudication of these issues.  


FINDINGS OF FACT

1.  The Veteran's tinea capitis does affects less than 5 percent of the entire body and less than 5 percent of his exposed areas, and it does not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

2.  The Veteran's residual scar from repaired atrial myxoma is linear and is manifested by pain; it does not limit function. 

3.  The Veteran's tinea pedis disability is attributable to his active military service.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for tinea capitis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic Codes (DCs) 7899-7806 (2015).

2.  Criteria for a rating in excess of 10 percent for the Veteran's residual scar from repaired atrial myxoma have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).

3.  Criteria for service connection for tinea pedis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records were associated with the claims file.  The Veteran testified at a hearing before the Board in March 2015.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 Board hearing, the Veteran was assisted by an accredited representative; that representative and the VLJ asked questions to ascertain the severity of the Veteran's service connected tinea capitis and scar.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings.  Neither the representative, nor the Veteran, has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Tinea Capitis

For historical purposes, the Veteran submitted a claim of entitlement to service connection for tinea capitis (claimed as a scalp condition) in April 2009.  He was granted service connection for his tinea capitis in an April 2010 rating decision and assigned a noncompensable rating effective April 8, 2009 (the date his claim had been received).  The Veteran disagreed with the rating assigned, and this appeal ensued.  

In this case, the Veteran's service connected tinea capitis is currently rated under DCs 7899-7806.  A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedular.  38 C.F.R. § 4.27.  As his specific skin disability of tinea capitis is not in the rating schedule, it has been rated as analogous to dermatitis or eczema (DC 7806).  Under DC 7806, a noncompensable rating is warranted for a skin disability which covers less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12 month period.  A 10 percent rating is warranted for a skin disability covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  An increased 30 percent rating is warranted for a skin disability which covers 20 to 40 percent of the entire body or exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  38 C.F.R. § 4.118, DC 7806.

The regulations also provide that skin disabilities under this code may be rated as disfigurement of the head, face, or neck, or scarring, depending on the predominant disability.  38 C.F.R. § 4.118, DC 7806.

A review of the Veteran's service treatment records reveals that the Veteran was treated for tinea capitis on several occasions.  

At a February 2011 VA examination, the Veteran was assessed with tinea capitis, resolved, which was reported to be a fungus in his scalp.  The examiner indicated that the disorder had no effect on the Veteran's usual occupation and no resulting work problems.  

The Veteran testified that his scalp condition began during service.  He reported that he was treated with a medicated shampoo which cleared up the bumps associated with the condition but eventually they would return.  He indicated that it bothered him the most in hot weather because of the associated itching.  He testified that he used Selsun Blue shampoo but was not receiving any treatment for his tinea capitis.  The Veteran reported that he had two or three bumps on his head but they were not there all the time and the Selsun Blue soothed the bumps but they still recurred.  He indicated that the bumps were much worse prior to using the medicated shampoo and the bumps burst open and were irritated and made brushing his hair difficult.  He reported that the bumps had pus and got irritated.  

In this case, the Veteran's tinea capitis was noted to be resolved at the VA examination of record.  He testified that he was not under any medical treatment for the condition and the only self-treatment he used was Selsun Blue shampoo, a topical treatment.  At the time of the hearing, the Veteran reported that he had a few bumps on his head which were not present at all times.   

Having reviewed the relevant evidence, the Board has determined that the Veteran's tinea capitis does not warrant a compensable rating at any time during the pendency of the appeal.  A noncompensable rating is warranted for a skin disability which covers less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and requires no more than topical therapy during a 12 month period.  In order to warrant a 10 percent rating, the skin disability must cover at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during a 12-month period.  

As the Veteran's tinea capitis was found to be resolved at the examination of record and he testified that he had only a few small bumps on his head at times at the Board hearing, there is no indication that the Veteran's tinea capitis was manifested by any of the criteria necessary to meet a compensable rating during any time during the pendency of the appeal.  

While the regulations also provide that skin disabilities under this code may be rated as disfigurement of the head, face, or neck, or scarring, depending on the predominant disability, there is no indication that the Veteran has any disfigurement of the head or scarring related to his tinea capitis.  As such, the Veteran's tinea capitis is most appropriately rated under DC 7806.  38 C.F.R. § 4.118

The claim for an increased rating for tinea capitis is denied.  

B.  Residual Scar from Repaired Atrial Myxoma

For historical purposes, the Veteran submitted a claim for a rating in excess of 10 percent for his residual scar from repaired atrial myxoma in April 2009.  The claim for an increased rating was denied   The Veteran disagreed with the denial and this appeal ensued.  

At a September 2009 VA scar examination, the Veteran was noted to have undergone a repaired cardiac atrial myxoma in August 2002.  The examiner reported that his scar has a pinpricking sensation on the upper 1 centimeter (cm) and there was an area of palpable wire at that point.  The examiner indicated that the scar did not limit the Veteran's routine daily activities or employment.  Physical examination revealed that the scar was 20.5 cm vertically down the middle of the chest and 1 cm at its widest point.  There was some tenderness noted at the top 1 cm.  There was no skin breakdown and the scar was reported to be superficial.  There did not appear to be underlying soft tissue damage.  There was no limitation of motion and no inflammation, edema, or keloid formation.  The skin was not adherent to underlying tissue and was not elevated or depressed on palpation and there was no abnormal texture or pigmentation, no induration or inflexibility, and no underlying soft tissue loss.  There scar was not on the Veteran's face.  The examiner assessed the Veteran with a residual scar from the repaired cardiac atrial myxoma which was nondebilitating.   

At a VA examination in February 2011, the Veteran was noted to have an old healed surgical scar on the mid chest area.  The scar was reported to measure 7-1/2 inches.  The examiner indicated that the scar had no effect on the Veteran's usual occupation or usual daily activities and no resulting work problems.  Photographs associated with the examination reveal a scar located under the throat to the mid chest area.  The scar appeared well-healed and was slightly lighter than the Veteran's normal skin color.  

The Veteran testified that he had a large scar from the top of his throat down to his abdomen and a second scar where the drainage tube was placed.  He indicated that the scars were healed but the long incisional scar was tender and painful.  He reported that he could feel the wires under his skin which were wrapped around his sternum.  He testified that the scars itched and he felt like he could not get rid of the itch.   

The Veteran's service connected his residual scar from repaired atrial myxoma, is currently rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7804.  Under DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or six scars that are unstable or painful.  38 C.F.R. § 4.118.  

In this case, while the examiners of record described only one scar, the Veteran testified that he has two scars related to his heart surgery.  However, even assuming that both scars are painful, the Veteran still does not warrant a rating in excess of 10 percent under DC 7804 as there is no evidence or testimony that there are three or four scars.  As such, he does not warrant a rating in excess of 10 percent under this DC.  38 C.F.R. § 4.118.

The Board, however, will also consider whether the Veteran is entitled to a higher disability rating under other potentially applicable DCs pertaining to scars.  

DC 7800 pertains to burn scars of the head, face, or neck and is not applicable in this case as the Veteran's scars are not of the head, face, or neck.  38 C.F.R. § 4.118.

DC 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  38 C.F.R. § 4.118.  However, in this case the Veteran's service connected scar is linear.  Consequently, a higher rating is not warranted under this DC.  

DC 7802 pertains to burn scars or scars due to other causes not of the head, face, or neck that are superficial and nonlinear.  38 C.F.R. § 4.118.  Again, as noted, the Veteran's service connected scar has been described as linear, and as such, a higher rating is not warranted under this DC.

Finally, DC 7805 provides that scars (including linear scars) that are evaluated under DCs 7800, 7801, 7802, and 7804 are to be evaluated for any disabling effects not considered in a rating provided under DCs 7800-7804 under an appropriate DC.  However, in this case, the evidence of record does not establish that the Veteran's service connected scar is manifested by any limitations of function.  As such, the scar is most appropriately rated under DC 7804.  

A schedular rating in excess of 10 percent for residual scar from repaired atrial myxoma is denied.  

C.  Extraschedular Analysis

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The medical evidence fails to show anything unique or unusual about the Veteran's tinea capitis or residual scar from repaired atrial myxoma that would render the schedular criteria inadequate.  The Veteran has generally reported typical symptoms of both disorders such as nodules on his scalp that got irritated and pussy when active and pain from his residual scar from repaired atrial myxoma.  The Veteran's symptoms of his disabilities have been specifically considered by the examiners of record which formed the basis for the schedular ratings that were assigned.  The rating schedule considers the extent of coverage of the skin condition and scar.  It also considers specifically the types of therapy needed for both.  Additionally, the compensable rating that is assigned for the Veteran's scar is assigned specifically in recognition that the scar is painful.  Moreover, even if the Veteran's service connected disabilities on appeal were not found to be adequately described by the schedular rating criteria, neither the capitis nor scar has been shown to cause any of the governing norms of an extraschedular rating.  That is, the Veteran has not ever been hospitalized for either condition, and neither disability has caused marked interference with employment.  For example, the examiners in 2010 and 2011 specifically found that the Veteran's scar and skin condition did not have any impact on his ability to obtain employment and did not impact his usual activities of daily living.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has considered whether the record pertaining to the Veteran's tinea capitis and scar rating claims raise a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a claim for a TDIU was denied in an April 2011 rating decision.  While the Veteran did not submit a notice of disagreement with regard to this issue, the Veteran specifically raised a claim of entitlement to a TDIU based on all of his service connected disabilities at the time of his March 2015 Board hearing.  As such, this issue has been referred to the AOJ in the introduction above.  However, the Veteran has not alleged that he cannot work specifically because of either his service connected scar or his tinea capitis, as such, Rice is not triggered here.

III.  Service Connection - Tinea Pedis

For historical purposes, the Veteran submitted a claim of entitlement to service connection for tinea pedis (claimed as a left foot condition/rash) in April 2009.  He was denied service connection for his tinea pedis in an April 2010.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

A review of the Veteran's March 2002 separation examination reflects that the Veteran was assessed with dry skin on the feet, thick calluses, and thick dry nail on both feet on clinical evaluation.  The examiner assessed the Veteran with dermatitis of both feet.  

At a June 2010 VA examination the Veteran reported that he started to have trouble with his feet during his service in Germany but did not seek treatment with a podiatrist until after service.  He indicated that he self-treated with over the counter creams and was prescribed antifungal creams.  He reported that he was also treated at VA with antifungal creams.  The Veteran noted that his treatment regime consisted of Carmol, Aquaphor, and Sporanox.  The examiner noted that he had treated the Veteran at VA a few days prior to the examination and prescribed the medications noted.  Physical examination revealed palpable dorsalis pedis and posterior tibial pulses to both feet.  There was no significant swelling of either foot.  All toenails were noted to be yellow-brown, discolored, thickened, dystrophic, fungal deformed, and elongated with subungual debris.  The skin was plantar white and hyperkeratotic scaling was noted to the soles of both feet.  There was mild erosion of skin toward the second, third, and fourth web spaces bilaterally with fissuring and scaling as well and some plantar base of the toe hyperkeratosis.  There was tenderness to the web spaces and the plantar digital sulcus of the secondary through fifth digits and mild tenderness to the very distal metatarsophalangeal joints of the second, third, fourth, and fifth digits.  Callosities were noted throughout the plantar aspect of the foot particularly at the plantar first metatarsophalangeal joint, the bases of the toes, and the plantar medial great toe interphalangeal joints.  The left foot was noted to be worse than the right foot and the condition was noted to affect 9 percent of the surface body area.  The Veteran was assessed with a left foot condition, specifically recurrent tinea pedis, moderately severe in severity which has worsened over time.  

A review of the Veteran's VA treatment records reveals prescriptions for Hydrophilic (Aquaphor) ointment to be applied topically to both feet, dry skin, and/or legs and Terbinafine (Lamisil) cream applied topically twice a day to the bottom and sides of both feet and sparingly between affected toes.

The Veteran testified that he had a fungus on his feet which he got in service.  He indicated that the fungus is on his toenails and his feet itch in between his toes.  He reported that he has the same symptoms currently as he had in service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for tinea pedis.  

In this case, the Veteran has credibly reported that he experienced symptoms of a foot fungus during service and has continued to experience the same symptoms since that time which have worsened over the years.  He is competent to discuss his symptomatology in service and current symptoms related to his foot disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's service treatment records document an assessment of dry skin on the feet, thick calluses, and thick dry nail on both feet on clinical evaluation and a diagnosis of dermatitis of both feet.  Although the June 2010 VA examiner did not provide an opinion regarding the etiology of the disorder, as noted, the Veteran's lay statements regarding a continuity of symptomatology since service are credible.  The Veteran reported that his foot symptoms started during service at the VA examination and during his Board hearing.  

Consequently, the Board finds that the weight of the evidence supports a finding that the Veteran has tinea pedis related to his military service.  As such, service connection for tine pedis is warranted.  
ORDER

An initial compensable rating for tinea capitis is denied.

An increased rating for a residual scar from repaired atrial myxoma, currently rated as 10 percent disabling is denied.

Service connection for tinea pedis is granted.  


REMAND

A review of the claims file reveals that remand is necessary before a decision on the merits of the claim for entitlement to an increased rating for a lumbar spine disability and an increased rating for mitral and tricuspid regurgitation due to residuals of repaired atrial myxoma can be reached.  

At the March 2015 video conference hearing, the Veteran testified that his service connected lumbar spine and heart disabilities had worsened since his last VA examinations.  

The Veteran was last afforded a VA examination to assess his lumbar spine and heart disabilities in February 2011.  As he has reported that his service connected disabilities have worsened since his last examinations, he should be scheduled for current examinations to determine the current nature and severity of each disability.  

Additionally, at the hearing, the Veteran indicated that he sought treatment for his heart disability at VA five times per month.  As noted above, VA treatment records dated through April 2015 were added to the claims file after the March 2015 video conference hearing.  Because there may be outstanding VA treatment records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from April 2015 to the present.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA orthopedic examination to determine the current level of severity of his service connected lumbar spine disability.  

3.  After any additional records are associated with the claims file, provide the Veteran a VA cardiac examination to ascertain the current severity and manifestations of his mitral and tricuspid regurgitation due to residuals of repaired atrial myxoma.  

4.  Then, readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


